                                                                                                     Electronically Filed - Greene - August 27, 2019 - 05:44 PM
                                                                              1931-CC01075

             IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

HUGH M. ELLIS,                         )
                                       )
                   Plaintiff,          )
                                       )
vs.                                    ) Case No. __________________
                                       )
RK ENDEAVORS SPRINGFIELD, LLC )
d/b/a CBD AMERICAN SHAMAN,             )
Serve at:   Registered Agent:          )
            Kathleen Wade              )
            117 Willow Drive           )
            Lansing, KS 66043          )
                                       )
SHAMAN BOTANICALS, INC.,               )
Serve at:    Registered Agent:         )
            Nicholas J. Porto          )
            1600 Baltimore, Suite 200A )
            Kansas City, MO 64108      )
                                       )
                   Defendant.          )

                                          PETITION

       COMES NOW Plaintiff, Hugh M. Ellis, by and through his attorneys of record, Hall

Ansley, P.C., and for his Petition against Defendant Shaman Botanicals, Inc., and Defendant RK

Endeavors Springfield, LLC, d/b/a CBD American Shaman, respectfully states as follows:

                                    Procedural Allegations

       1.      Plaintiff Hugh M. Ellis is, and at all times relevant has been, a resident of

Springfield, Greene County, Missouri.

       2.      Defendant Shaman Botanicals, Inc., is a corporation duly organized and operating

under the laws of the State of Missouri, with its principal place of business located at 2405

Southwest Boulevard, Kansas City, Missouri, 64108. Service on Defendant Shaman Botanicals,

Inc. (hereinafter “Shaman Botanicals”) can be obtained by serving its registered agent for service

of process, Nicholas J. Porto, at 1600 Baltimore, Suite 200A, Kansas City, Missouri, 64108.


                                     1
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 1 of 22
                                                                                                          Electronically Filed - Greene - August 27, 2019 - 05:44 PM
        3.     Defendant RK Endeavors Springfield, LLC, is a limited liability company duly

organized and operating under the laws of the State of Missouri, and has, at all times relevant,

operated its business under the name CBD American Shaman at a retail outlet located at 3160 S.

Campbell Avenue, Springfield, Missouri, 65807.             Service on Defendant RK Endeavors

Springfield, LLC d/b/a CBD American Shaman (hereinafter “American Shaman”) can be

obtained by serving its registered agent for service of process, Kathleen Wade, at 117 Willow

Drive, Lansing, Kansas, 66043.

        4.     Venue is proper in this matter pursuant to Mo. Rev. Stat. § 508.010, for the reason

that this Petition alleges at least one tort, and suit is filed in the county where Plaintiff was first

injured by the acts or conduct alleged in this action.

                           Factual Allegations Relevant to All Counts

        5.      On July 13, 2019, Plaintiff was employed as an over the road (“OTR”) truck

driver for J. Southard Quality Transport, LLC d/b/a Quality Equipment Transport.

        6.     Plaintiff had been experiencing pain in his shoulder due to an on-the-job injury,

and had been told by a friend that CBD oil might be an effective, natural pain relieving

alternative.

        7.     Plaintiff went to American Shaman with his wife, Nikki, on July 13, 2019.

        8.     Plaintiff spoke with an employee of American Shaman regarding the pain he was

experiencing from his injury, and his desire for a natural and effective pain relief alternative.

        9.     Plaintiff specifically informed American Shaman’s employee that he was an OTR

truck driver, that his job required him to submit to random drug screening, and that he could not

take any product that would cause him to test positive for any controlled substance, because a

positive test result would cause him to lose his job.



                                      2
         Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 2 of 22
                                                                                                      Electronically Filed - Greene - August 27, 2019 - 05:44 PM
          10.   American Shaman’s employee told Plaintiff that American Shaman’s products

were safe and legal, that he recommended American Shaman’s products to treat pain and

anxiety, and that none of American Shaman’s products would cause Plaintiff to fail a drug test.

          11.   Based upon the affirmative representation by American Shaman’s employee as

described herein, Plaintiff and his wife purchased two 60-count bottles of privately labeled

“CBD American Shaman Capsules 900,” at a total cost of $204.74.

          12.   The capsules sold to Plaintiff and his wife contained tetrahydrocannabinol

(“THC”), which is the principal psychoactive constituent of cannabis.

          13.   Plaintiff was not informed by anyone at American Shaman, or by Shaman

Botanicals, that the CBD American Shaman Capsules 900 he purchased contained THC.

          14.   Thereafter, Plaintiff and his wife took the products as directed on the product’s

label.

          15.   On August 13, 2019, Plaintiff underwent a drug screen through his employer,

which reported a positive result for the presence of “marijuana,” due to the THC contained in the

capsules purchased from American Shaman.

          16.   Plaintiff was terminated by his employer as a result of the positive on his drug

screen.

          17.   Days later, on August 15, 2019, Plaintiff’s wife, who had undergone a drug

screen in connection with the medical program in which she was enrolled at Ozarks Technical

Community College on August 1, 2019, was informed that she had likewise tested positive for

the presence of a “marijuana metabolite.”

          18.   Neither Plaintiff nor his wife use marijuana, and neither have ever tested positive

for the presence of any controlled substance prior to ingesting Defendants’ product, which

contained THC.

                                        3
           Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 3 of 22
                                                                                                       Electronically Filed - Greene - August 27, 2019 - 05:44 PM
        19.        The labels on the product bottles provided by American Shaman and/or Shaman

Botanicals state, in pertinent part:

              a.   “Ultra Concentrated CBD Hemp Oil”
              b.   “Daily Dietary Supplement”
              c.   “Organic Hemp CO2 Extract in a Capsule”
              d.   “Highest Quality Hemp Oil Available”
              e.   “Terpene Rich, Full Spectrum”
              f.    “900mg of CBD Per Container = 15mg CBD Per Capsule”
              g.   “Hemp Oil (Seeds & Stalks) 375mg”
              h.   “Cannabidiol (Total CBD) 15mg”
              i.   “OTHER INGREDIENTS: Medium Chain Triglyceride Oil (Naturally Extracted
                   from Coconut Oil), Vegetarian Capsules (Vegetable Cellulose), Purified Water),
                   Silica”
              j.   “SUGGESTED USE: 2 CAPSULES DAILY”
              k.   “One Capsule in the morning and one in the evening.”
              l.   “PROUDLY MADE IN THE USA”
              m.   “Shaman Botanicals, Inc.
                   855-427-7386
                   www.CBDAmericanShaman.com”

                              Missouri’s Law Governing Hemp Extract

        20.        Missouri law prohibits the possession of Marijuana without a valid certification.

“Marijuana” is defined by Mo. Rev. Stat. § 195.010 as “all parts of the plant genus Cannabis in

any species or form thereof, including, but not limited to Cannabis Sativa L., except industrial

hemp, Cannabis Indica, Cannabis Americana, Cannabis Ruderalis, and Cannabis Gigantea,

whether growing or not, the seeds thereof, the resin extracted from any part of the plant; and

every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or

resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or

cake made from the seeds of the plant, any other compound, manufacture, salt, derivative,

mixture or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil or

cake, or the sterilized seed of the plant which is incapable of germination.”




                                      4
         Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 4 of 22
                                                                                                     Electronically Filed - Greene - August 27, 2019 - 05:44 PM
       21.       “Industrial hemp” is defined by Mo. Rev. Stat. § 195.010 as:

             (a) All nonseed parts and varieties of the Cannabis sativa L. plant, growing or
             not, that contain an average delta-9 tetrahydrocannabinol (THC) concentration
             that does not exceed three-tenths of one percent on a dry weight basis or the
             maximum concentration allowed under federal law, whichever is greater;

             (b) Any Cannabis sativa L. seed that is part of a growing crop, retained by a
              grower for future planting, or used for processing into or use as agricultural
              hemp seed;

             (c) Industrial hemp includes industrial hemp commodities and products and
             topical or ingestible animal and consumer products derived from industrial
             hemp with a delta-9 tetrahydrocannabinol concentration of not more than
             three-tenths of one percent on a dry weight basis.

       22.       The possession of “hemp extract” is controlled by Mo. Rev. Stat. § 195.207,

which limits the possession of hemp extract to individuals who have been issued a valid hemp

extract registration card pursuant to Mo. Rev. Stat. § 192.945, for the sole purpose of treating

“intractable epilepsy.”

       23.       “Hemp Extract” is defined by Mo. Rev. Stat. §195.207 as an extract from a

cannabis plant or a mixture or preparation containing cannabis plant material that: a) is

composed of no more than three-tenths percent tetrahydrocannabinol by weight; b) is composed

of a at least five percent cannabidiol by weight; and c) contains no other psychoactive substance.

       24.       Pursuant to 19 CSR 20-51.010, “Registrants” (i.e. those individuals to whom the

Department of Health and Senior Services has issued a hemp extract registration card under MO.

Rev. Stat. § 192.945) are required to show their hemp extract registration card to the dispensing

facility in order to obtain hemp extract, and allow the facility to make a photocopy of it.

(emphasis added).




                                     5
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 5 of 22
                                                                                                         Electronically Filed - Greene - August 27, 2019 - 05:44 PM
        25.    Missouri law defines “cultivation and production facility”, as the land and

premises specified in an application for a cultivation and production facility license on which

the licensee is authorized to grow, cultivate, process, and possess hemp and hemp extract. Mo.

Rev. Stat. § 261.265

       26.     Missouri law defines “cultivation and production facility license”, as a license that

authorizes the licensee to grow, cultivate, process, and possess hemp and hemp extract, and

distribute hemp extract to its cannabidiol oil care centers. Mo. Rev. Stat. § 261.265.

       27.     Missouri law defines a “cannabidiol oil care center”, as the premises specified in

an application for a cultivation and production facility license in which the licensee is authorized

to distribute processed hemp extract to persons possessing a hemp extract registration card issued

under section 192.945. Mo. Rev. Stat. § 261.265.

       28.     Pursuant to Mo. Rev. Stat. § 261.265.1, the Missouri Department of Agriculture

is authorized to issue up to two cultivation and production facility licenses to nonprofit entities to

grow or cultivate the cannabis plant used to make hemp extract as defined in subsection 1 of Mo.

Rev. Stat. § 195.207.

       29.     The only current licensees pursuant to Mo. Rev. Stat. § 261.265 are:

               a.       BeLeaf Company, located at 13378 Lakefront Drive in Earth City, MO

                        63045; and

               b.       Noah's Arc Foundation, located at 17824 Edison Avenue in Chesterfield,

                        MO 63005

       30.     Under Missouri law, there can be no more than two licensed cultivation and

production facilities operating in the state at any given time. Mo. Rev. Stat. § 261.265.

       31.     Under Missouri law, hemp extract is “unusable” if it is “adulterated” or

“misbranded.” 2 CSR 70-14.010.

                                     6
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 6 of 22
                                                                                                  Electronically Filed - Greene - August 27, 2019 - 05:44 PM
32.        Under Missouri law, hemp extract is adulterated if:

      a.      It   is   composed    of   more     than   three   tenths    percent   (.3%)   of

              tetrahydrocannabinol (“THC”) by weight, is composed of less than five

              percent (5%) cannabidiol by weight or contains other psychoactive

              substances;

      b.      Any foreign substance has been found in the hemp or hemp extract through

              laboratory analysis; or

      c.      Any valuable constituent of the hemp extract has been wholly, or in part,

              abstracted.

33.        Under Missouri law, hemp extract is “misbranded” if:

      a.      Its labeling bears any statement, design, or graphic representation relating to

              its ingredients or analysis, which is false or misleading;

      b.      It is contained in a package, container, or wrapping which does not conform to

              the packaging requirements in accordance with 2 CSR 70-14.120;

      c.      The hemp or hemp extract label(ing) is not affixed to its container in

              accordance with 2 CSR 70-14.120; or

      d.      Its strength or purity falls below the professed certificate of analysis as

              indicated on its labeling under which it is distributed.

34.        Pursuant to 2 CSR 70-14.120, all hemp extract must be labeled with:

      a.      Place of origin;

      b.      A number that corresponds with a certificate of analysis;

      c.      Assigned batch number;

      d.      Hemp extract's ingredients including its percentages of THC and cannabidiol

              by weight;

                              7
 Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 7 of 22
                                                                                                        Electronically Filed - Greene - August 27, 2019 - 05:44 PM
             e.      A statement, “Keep out of reach of children”, in bold capital letters; and

             f.      Net weight or measure of the container's net content.

       35.        Upon information and belief, and at all times relevant herein, Defendants were in

unlawful possession of “hemp extract” pursuant to Missouri’s Narcotic Drug Act at Mo. Rev.

Stat. § 195.207.

       36.        Upon information and belief, and at all times relevant herein, Defendants had not

been issued a valid hemp extract registration card pursuant to Mo. Rev. Stat. § 192.945.

       37.        Defendant American Shaman did not ask Plaintiff or his wife to show hemp

extract registration cards prior to the dispensing hemp extract to Plaintiffs.

       38.        No application for a cultivation and production facility license has been approved

in the State of Missouri for American Shaman and/or Shaman Botanicals.

       39.        No license to grow, cultivate, process, and possess hemp and hemp extract, and

distribute hemp extract to its cannabidiol oil care centers, has been issued by the State of

Missouri to American Shaman and/or Shaman Botanicals.

       40.        American Shaman is not an authorized “cannabidiol oil care center” in the State

of Missouri.

       41.        American Shaman is not authorized to distribute processed hemp extract to

persons possessing a hemp extract registration card in the State of Missouri.

       42.        American Shaman is not authorized to dispense hemp extract in Missouri for the

purpose of treating “pain” and “anxiety.”

       43.        American Shaman and Shaman Botanicals are not organized as “non-profit”

entities in the State of Missouri and, accordingly, cannot qualify for a license to grow or cultivate

the cannabis plant used to make hemp extract.



                                     8
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 8 of 22
                                                                                                         Electronically Filed - Greene - August 27, 2019 - 05:44 PM
        44.      The product sold by American Shaman and Shaman Botanicals does not qualify

as “industrial hemp” as it contains seed parts and said seed parts are not: a) part of a growing

crop; b) retained for future planting; or c) used for processing into or use as agricultural hemp

seed.

        45.      Under Missouri law, the hemp extract sold by Defendants and dispensed to

Plaintiff was misbranded in relevant part because the label fails to identify:

              a. Information sufficient to determine whether or not the product dispensed is

                 “adulterated”;

              b. the product’s place of origin;

              c. the number that corresponds with a certificate of analysis;

              d. the assigned batch number for the product; and

              e. the hemp extract's percentages of THC and cannabidiol by weight.

                                     COUNT I
                            VIOLATIONS OF THE MISSOURI
                        MERCHANDISING PRACTICES ACT (MMPA)

        COMES NOW Plaintiff, Hugh M. Ellis, by and through his attorneys of record, Hall

Ansley, P.C., and for Count I of his Petition against Defendant American Shaman and Shaman

Botanicals, respectfully states the following:

        46.      Plaintiff restates, reincorporates, and realleges his allegations contained in all of

the foregoing paragraphs as though fully restated herein in haec verba.

        47.      The Missouri Merchandising Practices Act, § 407.010 (hereinafter “MMPA”)

prohibits unfair and deceptive practices in the sale of goods and services in Missouri.

        48.      The sale of hemp extract by American Shaman to Plaintiff was a sale for the

purposes of the MMPA.



                                      9
         Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 9 of 22
                                                                                                       Electronically Filed - Greene - August 27, 2019 - 05:44 PM
       49.        Plaintiff is a “person” as that term is defined under MMPA, and purchased a

product from American Shaman for his personal use.

       50.        American Shaman and Shaman Botanicals are “merchants” as that term is defined

under the MMPA.

       51.        American Shaman engaged in unfair or deceptive practices with respect to the

sale of merchandise to Plaintiff under MMPA by:

             a.      Recommending and/or selling hemp extract to Plaintiff for relief of general

                     “pain” and/or “anxiety,” when American Shaman knew or should have known

                     that the State of Missouri limits the lawful possession and use of hemp extract

                     to the treatment of intractable epilepsy;

             b.      Recommending and/or selling hemp extract to Plaintiff when it knew or

                     should have known that its product contained THC, and that Plaintiff was an

                     OTR truck driver who would be subject to random drug screening through his

                     employer and/or the Department of Transportation.

             c.      Recommending and/or selling hemp extract to Plaintiff when it knew or

                     should have known that its product contained THC, and was specifically

                     informed by Plaintiff that he was an OTR truck driver, that his job required

                     him to submit to random drug screening, and that he could not ingest any

                     product that would cause him to test positive for any controlled substance

                     because a positive test result would cause him to lose his job;

             d.      Affirmatively misrepresenting to Plaintiff that none of the products sold by

                     American Shaman would cause Plaintiff to fail a drug test;




                                    10
       Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 10 of 22
                                                                                             Electronically Filed - Greene - August 27, 2019 - 05:44 PM
  e.    Recommending and/or selling hemp extract to Plaintiff when it knew or

        should have known that Plaintiff had not been issued a valid hemp extract

        registration card;

  f.    Failing and refusing to request to see Plaintiff’s hemp extract registration card

        before selling and dispensing hemp extract to Plaintiff;

  g.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to lawfully dispense hemp extract;

  h.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to lawfully grow, cultivate, process, and

        possess hemp and hemp extract;

  i.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to conduct business as a cannabidiol oil

        care center;

  j.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to distribute processed hemp extract;

  k.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to grow or cultivate the cannabis plant

        used to make hemp extract;

  l.    Misrepresenting itself to the public, including Plaintiff, as a business in lawful

        possession of “hemp extract;”

  m.    Distributing hemp extract to Plaintiff without a license issued by the State of

        Missouri qualifying American Shaman as a cultivation and production

        facility;



                             11
Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 11 of 22
                                                                                                       Electronically Filed - Greene - August 27, 2019 - 05:44 PM
             n.      Distributing hemp extract to Plaintiff without authorization to do so as an

                     approved “cannabidiol oil care center” in the State of Missouri;

             o.      Misbranding the hemp extract sold to Plaintiff by failing to include:

                      i. information sufficient to determine whether or not the product dispensed is

                         “adulterated”;

                     ii. the product’s place of origin;

                    iii. the number that corresponds with a certificate of analysis;

                    iv. the assigned batch number for the product; and the hemp extract's

                         percentages of THC and cannabidiol by weight.

       52.        American Shaman’s misrepresentations and omissions as described herein were in

violation of Mo. Rev. Stat. § 407.020 and the regulations of the Attorney General of Missouri

promulgated thereunder.

       53.        Plaintiff reasonably relied to his detriment on the misrepresentations and

omissions of American Shaman as described herein.

       54.        Shaman Botanicals engaged in unfair or deceptive practices with respect to the

sale of merchandise to Plaintiff under the Missouri Merchandising Practices Act (“MMPA”) Mo.

Rev. Stat. § 407.010 et seq by:

             a.      Misrepresenting itself to the public, including Plaintiff, as a business

                     authorized by the State of Missouri to lawfully dispense hemp extract;

             b.      Misrepresenting itself to the public, including Plaintiff, as a business

                     authorized by the State of Missouri to lawfully grow, cultivate, process, and

                     possess hemp and hemp extract;




                                    12
       Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 12 of 22
                                                                                             Electronically Filed - Greene - August 27, 2019 - 05:44 PM
  c.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to distribute hemp extract to its

        cannabidiol oil care centers;

  d.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to conduct business as a cannabidiol oil

        care center;

  e.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to distribute processed hemp extract;

  f.    Misrepresenting itself to the public, including Plaintiff, as a business

        authorized by the State of Missouri to grow or cultivate the cannabis plant

        used to make hemp extract;

  g.    Misrepresenting itself to the public, including Plaintiff, as a business in lawful

        possession of “hemp extract;”

  h.    Distributing hemp extract to American Shaman for resale without a license

        issued by the State of Missouri qualifying Shaman Botanicals as a cultivation

        and production facility;

  i.    Distributing hemp extract to American Shaman for resale, who is not and was

        not an approved “cannabidiol oil care center” in the State of Missouri;

  j.    Misbranding the hemp extract distributed to American Shaman and sold to

        Plaintiff by failing to include:

        i. information sufficient to determine whether or not the product dispensed is

            “adulterated”;

        ii. the product’s place of origin;

       iii. the number that corresponds with a certificate of analysis;

                             13
Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 13 of 22
                                                                                                       Electronically Filed - Greene - August 27, 2019 - 05:44 PM
                  iv. the assigned batch number for the product; and the hemp extract's

                       percentages of THC and cannabidiol by weight.

       55.     Shaman Botanical’s misrepresentations and omissions as described herein were in

violation of Mo. Rev. Stat. § 407.020 and the regulations of the Attorney General of Missouri

promulgated thereunder.

       56.     Plaintiff reasonably relied to his detriment on the misrepresentations and

omissions of Shaman Botanicals as described herein.

       57.     As a direct and proximate result of Defendants’ deception, fraud, false pretense,

misrepresentation, unfair practices and concealment, omission and suppression of material facts,

Plaintiff was caused to pay $204.74 for a product he would not have otherwise purchased, was

terminated from his job, and has suffered lost wages and benefits, diminished earning capacity

and “garden variety” emotional distress (as defined by Missouri law).

       58.     At all times relevant, Defendants acted intentionally, maliciously, willfully,

outrageously, and knowingly in violation of Mo. Rev. Stat. § 407.020, and are liable for punitive

damages.

       59.     Plaintiff has incurred, and will continue to incur, attorneys’ fees in prosecution of

this action for which Defendants are liable under Mo. Rev. Stat. § 407.025.

       WHEREFORE, Plaintiff prays this Court enter its Judgment in favor of Plaintiff and

against the Defendants, and each of them jointly and severally, for such damages as are

determined to be fair and reasonable, with punitive damages in a sum appropriate to punish

Defendants for their conduct and to deter future defendants from similar, future conduct, along

with an award for his attorneys’ fees and costs incurred, and interest at the highest rate permitted

by law until such Judgment be paid in full; and for such other and further relief as this Court

deems just and proper under the circumstances.

                                     14
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 14 of 22
                                                                                                       Electronically Filed - Greene - August 27, 2019 - 05:44 PM
                                    COUNT II
                          FRAUDULENT MISREPRESENTATION

       COMES NOW Plaintiff, Hugh M. Ellis, by and through his attorneys of record, Hall

Ansley, P.C., and for Count II of his Petition against Defendants American Shaman and Shaman

Botanicals, respectfully states the following:

       60.     Plaintiff restates, reincorporates, and realleges his allegations contained in all of

the foregoing paragraphs as though fully restated herein in haec verba.:

       61.     The false and misleading representations and/or omissions of material fact

described in paragraphs 51 and 54 herein, and the subparts thereto, were made by Defendants

with the intent that Plaintiff rely on such false and misleading representations.

       62.     The false and misleading representations and/or omissions of material fact

described in paragraphs 51 and 54 herein, and the subparts thereto, were false, and at all times

relevant, Defendants knew that they were false at the time the representations were made or at

the time the omitted material facts were concealed.

       63.     The false and misleading representations and/or omissions of material fact

described in paragraphs 51 and 54 herein, and the subparts thereto, were material to the

transaction, and Plaintiff reasonably relied on said false or misleading representations and/or

omissions of material fact.

       64.     As a direct result of such false and misleading representations and/or omissions of

material fact described in paragraphs 51 and 54 herein, and the subparts thereto, Plaintiff as

caused to pay $204.74 for a product he would not have otherwise purchased, was terminated

from his job, and has suffered lost wages and benefits, diminished earning capacity and “garden

variety” emotional distress (as defined by Missouri law).




                                     15
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 15 of 22
                                                                                                       Electronically Filed - Greene - August 27, 2019 - 05:44 PM
        65.    Defendants’ conduct as described herein was intentional, wrongful, and

malicious, and entitles Plaintiff to recover punitive damages.

        WHEREFORE, Plaintiff prays this Court enter its Judgment in favor of Plaintiff and

against the Defendants, and each of them jointly and severally, for such damages as are

determined to be fair and reasonable, with punitive damages in an appropriate sum to punish

Defendants for their conduct and to deter future defendants from similar, future conduct, along

with an award for his costs incurred, and interest at the highest rate permitted by law until such

Judgment be paid in full; and for such other and further relief as this Court deems just and proper

under the circumstances.

                                     COUNT III
                           NEGLIGENT MISREPRESENTATION

        COMES NOW Plaintiff, Hugh M. Ellis, by and through his attorneys of record, Hall

Ansley, P.C., and for Count III of his Petition against Defendants American Shaman and Shaman

Botanicals, respectfully states the following:

        66.    Plaintiff restates, reincorporates, and realleges his allegations contained in all of

the foregoing paragraphs as though fully restated herein in haec verba.

        67.    Defendant American Shaman represented to Plaintiff that American Shaman was

knowledgeable regarding the lawful therapeutic uses of hemp extract, the likelihood that

ingestion of the product could result in a failed drug test, and American Shaman’s legal

authorization to acquire, possess, dispense and sell hemp extract to the public, including the

Plaintiff.

        68.    Arguing in the alternative, Defendant American Shaman negligently and

carelessly:




                                     16
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 16 of 22
                                                                                             Electronically Filed - Greene - August 27, 2019 - 05:44 PM
  a. Misrepresented to Plaintiff that American Shaman was authorized and/or licensed

     to recommend, distribute and/or sell hemp extract;

  b. Misrepresented to Plaintiff that American Shaman was authorized or licensed to

     recommend, distribute and/or sell hemp extract to Plaintiff for relief of general

     “pain” and/or “anxiety;”

  c. Failed to disclose to Plaintiff that State of Missouri limits the lawful possession

     and use of hemp extract to the treatment of intractable epilepsy;

  d. Failed to disclose to Plaintiff that the hemp extract that it sold to Plaintiff

     contained THC;

  e. Failed to disclose to Plaintiff that ingesting THC could cause Plaintiff to fail a

     drug screen by reporting a false positive for the use of marijuana;

  f. Misrepresented to Plaintiff that none of the products sold by American Shaman

     would cause Plaintiff to fail a drug test;

  g. Failed to disclose to Plaintiff that Plaintiff would need a hemp extract registration

     card to lawfully use or possess hemp extract;

  h. Misrepresented itself to the public, including Plaintiff, as a business authorized by

     the State of Missouri to lawfully dispense hemp extract;

  i. Misrepresented itself to the public, including Plaintiff, as a business authorized by

     the State of Missouri to lawfully grow, cultivate, process, and possess hemp and

     hemp extract;

  j. Misrepresented itself to the public, including Plaintiff, as a business authorized by

     the State of Missouri to distribute hemp extract to its cannabidiol oil care centers;

  k. Misrepresented itself to the public, including Plaintiff, as a business authorized by

     the State of Missouri to conduct business as a cannabidiol oil care center;

                             17
Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 17 of 22
                                                                                                        Electronically Filed - Greene - August 27, 2019 - 05:44 PM
             l. Misrepresented itself to the public, including Plaintiff, as a business authorized by

                the State of Missouri to distribute processed hemp extract;

             m. Misrepresented itself to the public, including Plaintiff, as a business authorized by

                the State of Missouri to grow or cultivate the cannabis plant used to make hemp

                extract;

             n. Misrepresented itself to the public, including Plaintiff, as a business in lawful

                possession of “hemp extract;”

             o. Failed to disclose to Plaintiff information sufficient for Plaintiff to determine

                whether the product sold to Plaintiff is adulterated;

             p. Failed to disclose to Plaintiff the product’s place of origin;

             q. Failed to disclose to Plaintiff the number that corresponds with a certificate of

                analysis;

             r. Failed to disclose to Plaintiff the assigned batch number for the product; and

             s. Failed to disclose to Plaintiff the hemp extract's percentages of THC and

                cannabidiol by weight.

       69.      American Shaman supplied and/or omitted the foregoing information in the

course of its business, and failed to exercise reasonable care in supplying and/or omitting said

information.

       70.      The information described herein was provided and/or omitted by American

Shaman to incent Plaintiff to purchase hemp oil extract from American Shaman.

       71.      Plaintiff justifiably relied on the misrepresentations and/or omissions of American

Shaman in choosing to purchase and ingest hemp oil extract containing THC sold to him by

American Shaman.



                                    18
       Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 18 of 22
                                                                                                          Electronically Filed - Greene - August 27, 2019 - 05:44 PM
       72.         Through its product label, Defendant Shaman Botanicals negligently and

carelessly:

              a.      Misrepresented itself to the public, including Plaintiff, as a business

                      authorized by the State of Missouri to lawfully dispense hemp extract;

              b.      Misrepresented itself to the public, including Plaintiff, as a business

                      authorized by the State of Missouri to lawfully grow, cultivate, process, and

                      possess hemp and hemp extract;

              c.      Misrepresented itself to the public, including Plaintiff, as a business

                      authorized by the State of Missouri to distribute hemp extract to its

                      cannabidiol oil care centers;

              d.      Misrepresented itself to the public, including Plaintiff, as a business

                      authorized by the State of Missouri to conduct business as a cannabidiol oil

                      care center;

              e.      Misrepresented itself to the public, including Plaintiff, as a business

                      authorized by the State of Missouri to distribute processed hemp extract;

              f.      Misrepresented itself to the public, including Plaintiff, as a business

                      authorized by the State of Missouri to grow or cultivate the cannabis plant

                      used to make hemp extract;

              g.      Misrepresented itself to the public, including Plaintiff, as a business in lawful

                      possession of “hemp extract;”

              h.      Failed to disclose to Plaintiff information sufficient for Plaintiff to determine

                      whether the product sold to Plaintiff is adulterated;

              i.      Failed to disclose to Plaintiff the product’s place of origin;



                                     19
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 19 of 22
                                                                                                          Electronically Filed - Greene - August 27, 2019 - 05:44 PM
              j.      Failed to disclose to Plaintiff the number that corresponds with a certificate of

                      analysis;

              k.      Failed to disclose to Plaintiff the assigned batch number for the product; and

              l.      Failed to disclose to Plaintiff the hemp extract's percentages of THC and

                      cannabidiol by weight.

        73.        Shaman Botanicals supplied and/or omitted the foregoing information in the

course of its business, and failed to exercise reasonable care in supplying and/or omitting said

information.

        74.        The information described herein was provided and/or omitted by Shaman

Botanicals to incent individuals like Plaintiff to purchase hemp oil extract from American

Shaman.

        75.        Plaintiff justifiably relied on the misrepresentations and/or omissions of Shaman

Botanicals in choosing to purchase and ingest hemp oil extract containing THC, which had been

distributed to American Shaman by Shaman Botanicals.

        76.        As a direct and proximate result of the misrepresentations and/or omissions of

Defendants described herein, Plaintiff was caused to pay $204.74 for a product he would not

have otherwise purchased, was terminated from his job, and has suffered lost wages and benefits,

diminished earning capacity and “garden variety” emotional distress (as defined by Missouri

law).

        WHEREFORE, Plaintiff prays this Court enter its Judgment in favor of Plaintiff and

against the Defendants, and each of them jointly and severally, for such damages as are

determined to be fair and reasonable, with his costs incurred herein, and interest on the Judgment

at the highest rate permitted by law until such Judgment be paid in full; and for such other and

further relief as this Court deems just and proper under the circumstances.

                                     20
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 20 of 22
                                                                                                       Electronically Filed - Greene - August 27, 2019 - 05:44 PM
                                        COUNT IV
                                    NEGLIGENCE PER SE

       COMES NOW Plaintiff, Hugh M. Ellis, by and through his attorneys of record, Hall

Ansley, P.C., and for Count IV of his Petition against Defendants American Shaman and Shaman

Botanicals, respectfully states the following:

       77.     Plaintiff restates, reincorporates, and realleges his allegations contained in all of

the foregoing paragraphs as though fully restated herein in haec verba.

       78.     Shaman Botanicals possessed and dispensed hemp extract to American Shaman in

violation of Mo. Rev. Stat. § 195.207.

       79.     American Shaman possessed and dispensed hemp extract in violation of Mo. Rev.

Stat. § 195.207.

       80.      American Shaman dispensed hemp extract for treatment of a condition other than

“intractable epilepsy,” in violation of Mo. Rev. Stat. § 195.207.

       81.     American Shaman dispensed hemp extract to an individual (i.e. Plaintiff), who did

not have a hemp extract registration card, in violation of 19 CSR 20-51.010.

       82.     American Shaman and Shaman Botanicals possessed and distributed hemp extract

without qualifying as a “cultivation and production facility,” pursuant to Mo. Rev. Stat. §

261.265.

       83.     American Shaman and Shaman Botanicals possessed and distributed hemp extract

without a “cultivation and production facility license”, in violation of Mo. Rev. Stat. § 261.265.

       84.     American Shaman and Shaman Botanicals possessed and distributed hemp extract

without qualifying as a “cannabidiol oil care center,” in violation of Mo. Rev. Stat. § 261.265.

       85.     American Shaman and Shaman Botanicals possessed and distributed misbranded

hemp extract in violation of 2 CSR 70-14.120.


                                     21
        Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 21 of 22
                                                                                                     Electronically Filed - Greene - August 27, 2019 - 05:44 PM
       86.     At all times relevant, Plaintiff was a member of the class of persons intended to

be protected by statutes and regulations identified in paragraphs 78-85.

       87.     The injury complained of by Plaintiff (i.e. the unauthorized purchase, possession

and use of a controlled substance) was the kind the statute or regulation was designed to prevent.

       88.     As a direct and proximate result of the negligence of Defendants as described

herein, Plaintiff was caused to pay $204.74 for a product he would not have otherwise purchased,

was terminated from his job, and has suffered lost wages and benefits, diminished earning

capacity, and “garden variety” emotional distress (as defined by Missouri law).

                                             HALL ANSLEY,
                                             A Professional Corporation

                                      By: /s/ Timothy A. Ricker
                                              TIMOTHY A. RICKER
                                              Missouri Bar Number 62050
                                              STEVEN J. BLAIR
                                              Missouri Bar Number 52706

                                      3275 East Ridgeview
                                      Springfield, MO 65808
                                      Telephone:    417/890-8700
                                      Facsimile:    417/890-8855
                                      Email: tricker@hallansley.com
                                      Email: sblair@hallansley.com

                                       Attorneys for Plaintiff




                                    22
       Case 6:19-cv-03377-SRB Document 1-1 Filed 10/25/19 Page 22 of 22
